Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

 Criminal Case No. 20-cr-036-WJM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 1.     JORGE DE LA ROSA-CALDERON,
 2.     EMILIO JOSIAH DEHERRERA,
 3.     JANINE JANELLE DEHERRERA,
 4.     ALEXZANDER BLAIR, and
 5.     WESLEY PAPPAS,

        Defendants.


          ORDER GRANTING WESLEY PAPPAS’S MOTION TO SUPPRESS


        The Government charges Defendant Wesley Pappas with: (1) conspiracy to

 distribute and possess with intent to distribute controlled substances, in violation of 21

 U.S.C. § 846; (2) possession with intent to distribute 50 grams or more of a mixture and

 substance containing a detectable amount of methamphetamine, in violation of 21

 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii); (3) possession with intent to distribute a mixture

 and substance containing a detectable amount of cocaine, in violation of 21 U.S.C.

 §§ 841(a)(1) and (b)(1)(C); and (4) possession with intent to distribute 28 grams or

 more of a mixture and substance containing a detectable amount of cocaine base

 (crack cocaine), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii). (ECF No. 38.)

        Before the Court is Pappas’s Motion to Suppress Evidence and Statement

 Obtained Subsequent to an Illegal Arrest (“Motion”), filed on June 5, 2020. (ECF No.
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 2 of 14




 82.) The Court held an evidentiary hearing on December 7, 2020. (ECF No. 180.) For

 the reasons set forth herein, the Motion is granted.

                                    I. FACTUAL FINDINGS

          Based on the parties’ filings and the documentary and testimonial evidence

 received at the evidentiary hearing, the Court makes the following findings of fact for

 purposes of resolving the Motion.1

 A.       Execution of the Search Warrant and Pappas’s Arrest

          On the evening of February 5, 2020, the Drug Enforcement Agency (“DEA”) and

 local law enforcement officers were planning to execute a search warrant on Pappas’s

 residence at 3460 South Lincoln St., Englewood, Colorado. (ECF No. 92 at 2;

 Evidentiary Hearing Transcript (“Tr.”) at 7, 13.)2 Prior to the execution of the search

 warrant, DEA Special Agent Shannon Moham was informed that Pappas is a felon. (Tr.

 at 8.)

          Agents observed Pappas and Christina Martinez leave Pappas’s residence and

 drive away in a silver Toyota Sequoia (the “Toyota”). (Tr. at 10; ECF No. 82 at 1.) At

 the time, Special Agent Moham stated on his radio that other law enforcement officers

 should follow the Toyota and, if they felt they had probable cause to conduct a stop of

 the vehicle, they could do so. (Tr. at 17–19.) When Special Agent Moham aired this

 message, he did not know whether the Englewood Police Department was on his radio


          1
         All citations to docketed materials are to the page number in the CM/ECF header,
 which sometimes differs from a document’s internal pagination.
          2
            Neither party has ordered the transcript of the December 7, 2020 evidentiary hearing.
 Accordingly, the Court will cite the rough version of the transcript. Pagination may differ from a
 final version of the transcript, to the extent it is prepared.

                                                 2
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 3 of 14




 channel; he instead aired the message out “in general to those people that were

 supporting our operation.” (Tr. at 25.)

        Thereafter, Special Agent Moham and other agents entered Pappas’s residence

 to execute the search warrant. (Tr. at 10.) According to Special Agent Moham,

               We proceeded to the residence. I knocked and
               announced on the residence for about 20 seconds with no
               answer to the residence. At that time, I called for a breach.
               The breacher came up, we breached the residence. I
               believe I was about No. 3 in the order of people that moved
               through the residence. We entered the residence, there was
               nobody inside. Just a cursory search of the residence I
               noticed that there were some handgun magazines near a TV
               stand, there was a bulletproof vest there. There was some
               gang paraphernalia that was around the residence. At that
               time, I brought everybody else out of the residence so that
               we could take pictures before we commenced our search.

 (Tr. at 10–11.) Special Agent Moham believed that Pappas was going to be arrested

 because he knew that Pappas, as a prior felon, is prohibited from owning a bulletproof

 vest and handgun magazines. (Tr. at 11.)

        After exiting the residence, Special Agent Moham learned that Pappas was

 detained in a traffic stop. (Tr. at 17, 21.) He then radioed out a request “that [Pappas]

 be brought back to the scene so we can consolidate our resources and so Englewood

 [Police Department officers] could go back about their patrol duties.” (Tr. at 21.) He did

 not state over the radio that he had found ammunition and a bulletproof vest during the

 execution of the search warrant. (Id.) He did not testify that any specific law

 enforcement individual or unit received this communication. In fact, he specifically

 denied knowledge about whether the Englewood Police Department was listening to his

 radio channel. (Tr. at 19.)


                                             3
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 4 of 14




        Englewood Police Department Officers Hume and Emily Carreno were

 supporting federal agents with their execution of the search warrant of Pappas’s

 residence on the evening of February 5, 2020. (Tr. at 28.) They were informed that

 Pappas had a history of weapons convictions, but they did not know why the DEA was

 executing a search warrant on Pappas’s residence that evening. (Tr. at 31.) They were

 then informed that “a vehicle was leaving [Pappas’s] residence and they wanted to be

 able to identify the occupants.” (Tr. at 29.) At some point while federal agents were

 executing the search warrant of Pappas’s residence, Officers Hume and Carreno

 observed that the Toyota’s driver did not signal 100 feet prior to turning, as required by

 law. (Tr. at 30.) Officer Hume activated his emergency lights, and the Toyota pulled

 over into a Conoco gas station. (Id.) Thereafter, Officer Hume approached the driver’s

 side of the Toyota where Pappas was seated, and Officer Carreno contacted the

 passenger, Martinez. (Id.)

        According to Officer Carreno, the “the whole rear compartment starting from the

 rear seat was packed with personal items,” so she and Officer Hume asked Pappas

 and Martinez to exit the Toyota based on officer safety concerns. (Tr. at 31–32.) After

 a bit of small talk, Officer Hume informed Officer Carreno that they were taking Pappas

 and Martinez into custody. (Tr. at 45, 50.) Officer Carreno believes that “Officer Hume

 communicated that information to [her] from the federal agents that were on the scene”

 at Pappa’s residence. 3 (Id.) At the time they arrested Pappas, Officers Hume and


        3
           Officer Carreno’s case report states that “[Pappas] was detained as instructed by the
 DEA agent in charge.” (ECF No. 105-5 at 3.) It is unclear whether this is a reference to the
 DEA’s suggestion that they should follow and stop Pappas’s vehicle if they had probable cause
 to do so or DEA’s instruction to bring Pappas back to the residence. The Court notes, however,
 that neither Officer Carreno nor Officer Hume’s case reports explicitly state that they heard a

                                               4
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 5 of 14




 Carreno seized Pappas’s ID cards, car keys, and cash. (ECF No. 82 at 2.)

        Another law enforcement officer drove Pappas back to his residence. (Tr. at 33.)

 Thereafter, Officer Carreno drove the Toyota back to Pappas’s residence as well. (Id.)

 B.     Special Agent Wilson’s Questioning of Pappas

        At some point after Pappas was arrested and brought back to his residence,

 Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) Special Agent Alex

 Wilson arrived at Pappas’s residence. (Tr. at 57.) Special Agent Wilson went to speak

 with Pappas, who was seated in a DEA vehicle in handcuffs. (Tr. at 58–59.) According

 to Special Agent Wilson,

               I went and approached the DEA vehicle where Mr. Pappas
               was in the front passenger seat. And identified myself as a
               special agent with ATF. Advised him of the levity of the
               charges that he was facing and then I read him Miranda
               from an ATF form 3400.2 which is an ATF document for
               advisement of rights.

 (Tr. at 58.) Special Agent Wilson testified that Pappas “acknowledged that he

 understood those rights and . . . advised that he was willing to communicate with me

 without an attorney present.” (Tr. at 59.) Thereafter, Pappas made a statement to

 Special Agent Wilson. (ECF No. 82-1.)

        Pappas now seeks to suppress the statements made in response to questioning

 from federal agents on February 5, 2020, as well as the items seized from Pappas

 following his arrest (his identification, keys, cash, and the Toyota). (ECF No. 82 at 4.)




 DEA agent instruct them over the radio to arrest Pappas and/or bring him back to his residence.
 (Id. at 2–4.)

                                               5
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 6 of 14




                                 II. BURDEN OF PROOF

        The Fourth Amendment to the U.S. Constitution protects “[t]he right of the people

 to be secure in their persons, houses, papers, and ef fects, against unreasonable

 searches and seizures.” However, “[t]he Amendment says nothing about suppressing

 evidence obtained in violation of this command. That rule—the exclusionary rule—is a

 prudential doctrine created by th[e Supreme] Court to compel respect for the

 constitutional guaranty.” Davis v. United States, 564 U.S. 229, 236 (2011) (internal

 citations and quotation marks omitted). Under the exclusionary rule, a defendant may

 move for suppression of evidence obtained in violation of the Fourth Amendment. Id.

        It is undisputed that the officers did not have an arrest warrant when they

 arrested Pappas on February 5, 2020. On a motion to suppress evidence derived from

 a warrantless search and/or seizure, the defendant bears the burden of presenting a

 prima facie case that the Fourth Amendment has been “implicated,” at which point the

 burden shifts to the Government to prove “that its warrantless actions were justified

 (i.e., as a lawful investigatory stop, or under some other exception to the warrant

 requirement).” United States v. Carhee, 27 F.3d 1493, 1496, nn.1–2 (10th Cir. 1994)

 (citing authorities).

        Pappas has met the burden of demonstrating that his personal Fourth

 Amendment rights are implicated here. (See generally ECF No. 82.) He has therefore

 raised a prima facie case of a potential Fourth Amendment violation through a

 warrantless seizure and subsequent search, thus shifting the burden to the Government

 to justify law enforcement’s actions.




                                             6
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 7 of 14




                                         III. ANALYSIS

 A.       Legal Standards

          1.     Probable Cause Standard

          An officer has probable cause to arrest “if, under the totality of the

 circumstances, he learned of facts and circumstances through reasonably trustworthy

 information that would lead a reasonable person to believe that an offense has been or

 is being committed by the person arrested.” United States v. Muñoz–Nava, 524 F.3d

 1137, 1144 (10th Cir. 2008) (internal quotation marks omitted). “Probable cause to

 arrest does not require facts sufficient to establish guilt, but does require more than

 mere suspicion.” Id. (internal quotation marks omitted). Probable cause is a “fluid

 concept” that “deals with probabilities and depends on the totality of the circumstances.”

 Maryland v. Pringle, 540 U.S. 366, 370–71 (2003).

          2.     The “Collective Knowledge” Doctrine

          Under the collective-knowledge doctrine, the knowledge of one officer supporting

 a search or seizure may be imputed to other law enforcement officers acting in

 conjunction with the knowledgeable officer. United States v. Hensley, 469 U.S. 221,

 232–33 (1985). There are two forms of collective knowledge: horizontal and vertical

 collective knowledge. See United States v. Chavez, 534 F.3d 1338, 1345–46 (10th Cir.

 2008).

          The horizontal collective knowledge doctrine applies to situations in which a

 “number of individual law enforcement officers have pieces of the probable cause

 puzzle, but no single officer possesses information sufficient for probable cause.” Id.



                                                7
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 8 of 14




 (citing United States v. Shareef, 100 F.3d 1491, 1503–05 (10th Cir. 1996)). “In such

 situations, the court must consider whether the individual officers have communicated

 the information they possess individually, thereby pooling their collective knowledge to

 meet the probable cause threshold.” Id.; Shareef, 100 F.3d at 1503–05 (noting that

 horizontal collective knowledge only applies if information is shared).

        The vertical collective knowledge doctrine applies when “one officer has

 probable cause and instructs another officer to act, but does not communicate the

 corpus of information known to the first officer that would justify the action.” Chavez,

 534 F.3d at 1346 (emphasis in original). For example, in Hensley, police officers had

 initiated a Terry stop of a defendant in reliance on a “wanted flyer.” 469 U.S. at

 223–24. The Supreme Court concluded that, so long as the officers that issued the

 flyer had a reasonable suspicion about the person it targ eted, “then reliance on that

 flyer or bulletin justifies a stop to check identification, to pose questions to the person,

 or to detain the person briefly while attempting to obtain further information.” Id. at 232

 (internal citations omitted); see also Chavez, 534 F.3d at 1348 (finding DEA’s

 knowledge of probable cause to search a vehicle for contraband could be imputed to

 state patrolman who was asked to make stop of vehicle, even though all of the

 information forming the probable cause was not communicated to the state patrolman);

 United States v. Burton, 288 F.3d 91, 99 (3d Cir. 2002) (“[T]he arresting officer need not

 possess an encyclopedic knowledge of the facts supporting probable cause, but can

 instead rely on an instruction to arrest delivered by other officers possessing probable

 cause.”).




                                               8
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 9 of 14




 B.           Analysis

              In determining whether Officers Hume and Carreno violated Pappas’s Fourth

 Amendment rights, the Court will consider the reasonableness of their conduct at each

 stage of their February 5, 2020 encounter with Pappas.

              1.    Initial Stop of the Toyota

              The Court finds that probable cause supported Officers Hume and Carreno’s

 initial decision to stop the Toyota. Once Officers Hume and Carreno observed that the

 Toyota’s driver failed to initiate a turn signal at least 100 feet prior to turning, they were

 entitled to conduct a routine traffic stop of the vehicle to investigate that civil violation.4

 See Whren v. United States, 517 U.S. 806, 809–10 (1996) (“As a general matter, the

 decision to stop an automobile is reasonable where the police have probable cause to

 believe that a traffic violation has occurred.”); Colo. Rev. Stat. § 42-4-903(2) (“A signal

 of intention to turn right or left shall be given continuously during not less than the last

 one hundred feet traveled by the vehicle before turning in urban or metropolitan areas

 . . . .”).

              Thus, Officers Hume and Carreno acted reasonably under the Fourth

 Amendment when they stopped the Toyota.

              2.    Pappas’s Arrest

              Pappas argues that Officers Hume and Carreno lacked probable cause to arrest

 him. (ECF No. 82.) In response, the Government argues that there was probable



              4
           The Court recognizes that this traffic violation was a pretext to stop the Toyota.
 Nonetheless, as the Supreme Court ruled in Whren, the constitutional reasonableness of traffic
 stops does not depend on the actual motivations of the individual officers involved. Whren, 517
 U.S. at 813.

                                                 9
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 10 of 14




 cause to arrest Pappas once Special Agent Moham observed a bulletproof vest and

 ammunition at Pappas’s residence, and that this probable cause w as imputed to

 Officers Hume and Carreno through the vertical collective knowledge doctrine.5 (ECF

 No. 95 at 3–4.)

          The Court first considers whether Special Agent Moham, who issued an

 instruction to bring Pappas back to his residence, had probable cause to arrest Pappas.

 On this front, the Court finds that Special Agent Moham had ample probable cause.

 After all, Special Agent Moham observed a bulletproof vest and ammunition in plain

 view while executing the search warrant on Pappas’s residence, and he knew that

 Pappas was prohibited from possessing these items based on his status as a prior

 felon.

          The Court next considers whether Special Agent Moham’s probable cause was

 imputed to Officers Hume and Carreno under the vertical collective knowledge doctrine,

 focusing on the following pieces of testimony.

          First, Special Agent Moham radioed out a request “that [Pappas] be brought

 back to the scene.” (Tr. at 21.) However, he did not know whether the Englewood

 Police Department was listening to his radio channel and instead aired out the message

 “in general to those people that were supporting our operation.” (Tr. at 25.) He did not

 testify that anyone from the Englewood Police Department explicitly confirmed that they

 received his message.



          5
            During the evidentiary hearing, the Government conceded that its argument that
 Pappas’s arrest was supported by probable cause is predicated solely on the applicability of the
 vertical collective knowledge doctrine. (Tr. at 93.)

                                               10
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 11 of 14




        Second, Officer Carreno testified that Officer Hume informed her that they were

 taking Pappas and Martinez into custody. (Tr. at 45, 50.) She testified that she

 believed that “Officer Hume communicated that information to [her] from the federal

 agents that were on the scene [at Pappas’s residence].” (Tr. 50.) She did not testify

 that she heard the purported radio communication herself or that Officer Hume

 specifically informed her that they were instructed to bring Pappas back to his

 residence. Moreover, Officer Hume—the officer who purportedly heard Special Agent

 Moham’s request and acted upon this request—did not testify at the evidentiary

 hearing. (Tr. at 86.)

        Under the usual applications of the vertical collective knowledge doctrine, there

 is generally no dispute that the officer who had knowledge of the basis for probable

 cause actually transmitted an instruction to another officer(s), and that another officer

 received and acted upon this instruction. See, e.g., Chavez, 534 F.3d at 1341, 1345

 (finding that agent’s probable cause to search vehicle was imputed to a patrolman after

 the agent called the patrolman and asked him to stop defendant’s vehicle); United

 States v. Alderete, 753 F. App’x 617, 619, 623 (10th Cir. 2018) (upholding traffic stop

 based on vertical collective knowledge doctrine where a DEA agent with probable

 cause ordered a vehicle to be stopped and an officer received the DEA agent’s order

 and stopped the vehicle based on his instruction); United States v. Whitley, 680 F.3d

 1227, 1230–31, 1235 (10th Cir. 2012) (f inding officer’s Terry stop of defendant’s vehicle

 was justified under the vertical collective knowledge doctrine based on ATF agent’s

 reasonable suspicion to believe that defendant was a felon in possession of a firearm

 and instruction to the officer to conduct the stop).

                                              11
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 12 of 14




       The Government asks the Court to take a leap of faith and infer from the

 testimony of Officer Carreno—an officer who was not party to the radio communication

 in question and thus had no personal knowledge of the contents of that

 communication—that Officer Hume must have heard, and acted upon, Special Agent

 Moham’s request that officers bring Pappas back to the residence. The Court

 recognizes that this is indeed one plausible inference. Weighing against making this

 inference, however, is a lack of specific evidence confirming that: (1) Special Agent

 Moham’s radio communications actually reached Officers Hume and Carreno; or (2)

 Officer Hume acted upon Special Agent Moham’s request. Indeed, had Officer Hume

 testified at the hearing, and confirmed that he did in fact receive the communication

 from Special Agent Moham, and acted upon it by bringing the Defendant back to his

 residence, the application of the vertical collective knowledge doctrine to such facts

 would be clear. Presented with this hypothetical set of facts, the Court quite easily

 would have denied the instant Motion.

       But these are not the facts before the Court. Critically, given the uncontroverted

 evidence adduced at the hearing on the Motion, it is manifest that neither element of

 the doctrine were established here. Special Agent Moham candidly, and refreshingly,

 admitted he could not state definitively whether or not Officers Hume and/or Carreno

 received either of his radio communications. Officer Hume—the only individual who

 could have confirmed from personal knowledge receipt of this communication from the

 person knowing the basis for probable cause—failed to appear at the hearing to provide

 this critical testimony. Without these decisive pieces of evidence, the Court cannot

 eliminate the alternative possibility that Officer Hume was contacted by some other law

                                             12
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 13 of 14




 enforcement officer who had no knowledge whatsoever of the basis for the probable

 cause to arrest and subsequently interrogate Pappas. The Court concludes that in

 order to uphold the vital constitutional protections the Fourth Amendment affords

 persons in Pappas’ situation, it is the Government alone which must bear the adverse

 consequences of Officer Hume’s inability or unwillingness to testify before the Court on

 the issues presented here.

        The Court therefore finds and concludes that the Government has failed to prove

 that probable cause supported Officers Hume and Carreno’s arrest of Pappas on

 February 5, 2020.6 Accordingly, the evidence seized as a result of his arrest (his car

 keys, his physical ID cards, cash, and the Toyota), as well as his post-arrest statement,

 must and will be suppressed.

                                     IV. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

        1.     Pappas’s Motion to Suppress Evidence and Statement Obtained

               Subsequent to an Illegal Arrest (ECF No. 82) is GRANTED; and

        2.     The items seized from Pappas after his arrest (his car keys, his physical

               ID cards, cash, and the Toyota), as well as his statements illegally

               obtained on February 5, 2020, are hereby SUPPRESSED.




        6
          Because the Court has determined that Pappas’s arrest was unlawful, it need not
 determine whether Pappas received Miranda warnings prior to making his post-arrest
 statement. The Government agrees that if Pappas’s arrest lacked probable cause, then
 Pappas’s post-arrest statement must also be suppressed. (Tr. at 99.)

                                              13
Case 1:20-cr-00036-WJM Document 188 Filed 01/07/21 USDC Colorado Page 14 of 14




       Dated this 7th day of January, 2021.

                                                   BY THE COURT:



                                                   __________________________
                                                   William J. Martínez
                                                   United States District Judge




                                              14
